IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                        NO. 397
                                     :
         ORDER AMENDING RULES        :                        MAGISTERIAL DOCKET
         112 AND 323 OF THE          :
         PENNSYLVANIA RULES OF CIVIL :
         PROCEDURE BEFORE            :
         MAGISTERIAL DISTRICT JUDGES:




                                                ORDER


PER CURIAM

      AND NOW, this 29th day of April, 2016, upon the recommendation of the Minor
Court Rules Committee; the proposal having been submitted without publication
pursuant to Pa.R.J.A. No. 103(a)(3):

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 112 and 323 of the Pennsylvania Rules of Civil Procedure
before Magisterial District Judges are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.